NYCHA’s determination that petitioner does not qualify for RFM status has a rational basis and is not affected by an error of law (see CPLR 7803 [3]). NYCHA occupancy standards do not permit an additional person, not part of a domestic union, to join a household in a one-bedroom apartment. Thus, even if management had given the tenant the relevant form to request permission for petitioner’s residence, such request would nonetheless have been denied based on the occupancy standards.
Petitioner failed to preserve his arguments that the matter should be remanded for a determination as to whether NYCHA should have offered his grandmother a transfer to a larger apartment or whether the apartment was large enough for him and his grandmother, because he did not raise them at the administrative hearing {see Matter of Torres v New York City Hous. Auth., 40 AD3d 328, 330 [2007]). In any event, a remand is not *867warranted; because petitioner’s grandmother denied that petitioner occupied the apartment, NYCHA had no reason to consider the apartment’s size or offer a transfer to a larger apartment. Concur — Saxe, J.E, DeGrasse, Freedman, AbdusSalaam and Manzanet-Daniels, JJ. [Prior Case History: 2010 NY Slip Op 30237(U).]